Citation Nr: 0903240	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-04 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disability, and, if so, whether service 
connection is warranted.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
gastrointestinal disability, and, if so, whether service 
connection is warranted.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for total body joint 
pain.  

5.  Entitlement to service connection for profuse sweating.  

6.  Entitlement to service connection for a disability of the 
liver.  

7.  Entitlement to service connection for a neurologic 
disability of the lower extremities.  

8.  Whether the evaluation for joint pain, left hip, right 
elbow and right shoulder, claimed as manifestations of an 
undiagnosed illness, was properly reduced from 20 percent 
disabling to noncompensable, effective February 3, 2005.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to May 1993.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  

All issues, other than whether to reopen the claims for 
entitlement to service connection for an acquired psychiatric 
disability and a gastrointestinal disability, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.





FINDINGS OF FACT

1.  In a September 2003 rating decision, the RO denied 
service connection for bipolar disorder and notified the 
veteran of that decision and of his appellate rights.  The 
veteran did not appeal.  

2.  In a December 2003 rating decision, the RO denied service 
connection for a stomach and bowel condition and notified the 
veteran of that decision and of his appellate rights.  The 
veteran did not appeal.  

3.  Evidence added to the claims file since the September and 
December 2003 decisions that is not cumulative or redundant 
of evidence previously of record, raises the reasonable 
possibility of substantiating the respective claims.  


CONCLUSIONS OF LAW

1.  The September 2003 and December 2003 rating decisions 
that denied service connection for bipolar disorder and a 
stomach and bowel condition, respectively, are final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104a (2008)

2.  New and material evidence has been received to reopen 
claims for entitlement to service connection for an acquired 
psychiatric disability and a gastrointestinal disability and 
the claims are reopened.  38 U.S.C.A. §5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Two of the issues before the Board involve claims for service 
connection that have previously been denied.  In a September 
2003 rating decision, the RO denied service connection for an 
acquired psychiatric condition which the veteran had claimed 
as insomnia, depression, and loss of memory.  In a December 
2003 rating decision, the RO denied service connection for a 
stomach and bowel condition.  

These claims initially arose from an April 2003 statement 
from the veteran that "I would like the Gulf War Syn. Added 
to my original claim."  In a letter received in June 2003, 
he explained that he was seeking service connection for 
insomnia, depression, fatigue, memory problems, constipation 
and diarrhea.  Thus, the veteran's assertion was that these 
reported symptoms were evidence of an undiagnosed illness due 
to service in Southwest Asia in the 1990's.  See 38 C.F.R. 
§ 3.317.  

As to his current requests, the veteran has asserted that he 
suffers psychiatric and gastrointestinal disabilities as the 
result of his service connected knee disabilities, including 
medication prescribed for those disabilities.  This reliance 
on a new theory of entitlement - secondary service connection 
- does not create new claims or negate the finality of his 
previously denied claims.  It is the diagnosed disability 
that forms the factual basis of a claim, not the theory of 
causation or entitlement.  See Boggs v. Peake, 520 F.3d 1330 
(2008).  

Although Boggs addressed a decision previously denied by the 
Board rather than the RO, case law has consistently treated 
decisions previously denied by either the RO or the Board in 
a consistent manner as far as reopening.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (the Board has 
jurisdiction to determine whether new and material evidence 
has been submitted to reopen a claim previously denied by the 
Board, regardless of the RO's finding on the issue of 
reopening); see also Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001) (the Board has a jurisdiction to determine 
whether new and material evidence has been submitted to 
reopen a claim previously denied by the RO, regardless of the 
RO's finding on that issue of reopening).  The Board sees no 
reason to deviate from that consistency in its application of 
Boggs.  

In each instance presently before the Board, the veteran was 
notified of the decision and of his appellate rights in the 
same month in which the decision was rendered.  In neither 
instance did the veteran initiate an appeal to the Board of 
the decision.  Thus each decision became final.  38 U.S.C.A. 
§ 7105(c).  

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. §  7105(c) (West 2002).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. §  5108 (West 2002).  Hence, before reaching the 
issue of whether service connection is warranted, the Board 
must first determine whether the claims may be reopened.  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).

In the May 2005 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen either 
of these claims.  In the November 2005 Statement of the Case, 
the RO reopened the claim for entitlement to service 
connection for an acquired psychiatric disorder and denied 
the claim on the merits.  While the treatment of the claim 
for service connection for a gastrointestinal disability in 
that Statement of the Case is somewhat unclear, the RO did 
address the merits of the claim, thus implicitly reopening 
the claim and denying the claim on the merits.  

Regardless of the RO's decision, the Board has jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. § 5108, 
7105(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the claim for service connection for a low back disorder.  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  It is the specified 
bases for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.

For the limited purpose of determining whether the claims are 
to be reopened, the Board must presume such evidence 
credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Furthermore, the weighing of evidence is not applicable to 
determining whether a claim is to be reopened.  See Elkins 12 
Vet. App. at 218-19 (holding that the Board must reopen a 
claim before weighing the probative value of the evidence). 

As to the claim for an acquired psychiatric disorder, the 
bases for the September 2003 denial were that the disability 
was identified by the medical evidence as bipolar disorder 
and hence the claimed symptoms of memory loss, depression, 
and insomnia were not due to an undiagnosed illness, his 
psychiatric disability did not occur and was not aggravated 
during service, and his psychiatric disability was not 
subject to presumptive service connection.  Therefore, 
evidence necessary to reopen the claim must either show that 
the veteran suffered from bipolar disorder during service or 
that his bipolar disorder was the result of service, 
including as caused by or aggravated by a disability for 
which service connection has already been established.  

Evidence pertinent to a psychiatric disability, of record at 
the time of the September 2003 rating decision, consisted of 
the following:  service medical records; VA treatment 
records, including records from August 2002 through December 
2002 reporting symptoms of depression, memory impairment, and 
insomnia and diagnosing the veteran with depression and 
adjustment disorder; letters from "L.M.", the veteran's 
mother and "N.C.", the veteran's aunt, both describing 
observation of the some of the same symptoms described by the 
veteran, and a report of an August 2003 VA general medical 
examination which diagnosed bipolar disorder.  

Evidence pertinent to a psychiatric disability, added to the 
record since the September 2003 rating decision includes the 
following:  VA treatment records, for example from August 
2004, describing the same symptoms described in the earlier 
records and providing diagnoses of depression and anxiety; a 
copy of an October 2004 newspaper article from the New York 
Times reporting that some Gulf War veteran's had experienced 
psychiatric and gastrointestinal problems; and a report of an 
October 2005 VA psychiatric examination.  

The October 2005 examination report provides significant 
evidence of the veteran's psychiatric disability and 
addresses its relationship to service.  This report thus 
raises a reasonable possibility of substantiating the 
veteran's claim.  As the Court indicated in Elkins, the 
weighing of evidence is not applicable to determining whether 
a claim is to be reopened.  Therefore, the Board finds that 
the veteran's claim for service connection for an acquired 
psychiatric disorder must be reopened.  

Service connection for a stomach and bowel condition was 
denied in December 2003 because the symptoms were attributed 
to a known clinical diagnosis, gastroesophageal reflux 
disease (GERD), and this disability was not shown to have 
occurred or been aggravated during service.  

Evidence pertinent to a gastrointestinal disability, of 
record at the time of the December 2003 rating decision, 
included VA treatment notes and reports of a VA examination 
conducted in October 2003.  The reports of the examination 
indicated that there was no objective evidence of 
gastroesophageal reflux or peptic ulcer.  VA treatment 
records, an April 2003 note, for example, documented that the 
veteran suffered from gastroesophageal reflux disease (GERD), 
and documented viral gastroenteritis in December 2002.  

Evidence pertinent to a gastrointestinal disability, added to 
the record since the December 2003 rating decision, includes 
the following:  VA treatment records, for example September 
2004 notes in which in which the veteran reported symptoms of 
stomach acid and pain and a February 2005 report of 
constipation,  the New York Times article described above 
that includes statements that Gulf War veteran's have 
presented with symptoms of diarrhea; and a report of a 
September 2005 VA examination of the veteran's 
gastrointestinal system.  

The September 2005 examination report provides significant 
evidence of the veteran's claimed gastrointestinal 
disability.  This report thus raises a reasonable possibility 
of substantiating the veteran's claim.  As the Court 
indicated in Elkins, the weighing of evidence is not 
applicable to determining whether a claim is to be reopened.  
Therefore, the Board finds that the veteran's claim for 
service connection for a gastrointestinal disability must be 
reopened.  

As explained in the Remand portion of this document, 
additional development is necessary before the Board can 
address the merits of the veteran's reopened claims.  See 38 
C.F.R. § 3.159(c).

Finally, regarding the duties to assist and notify, in the 
event that any defect in notice or assistance is found, the 
Board emphasizes that, given the favorable disposition of the 
appeal, such defect does not result in any prejudice to the 
veteran.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

New and material evidence having been submitted, the 
veteran's claims for entitlement to service connection for an 
acquired psychiatric disability and a gastrointestinal 
disability are reopened.  


REMAND

During a December 2004 VA examination, the veteran reported 
that he "is also applying for social security benefits.  In 
a January 2005 VA treatment note, the clinician reported that 
"[t]hey [the veteran and his mother] live on his mother's SS 
and his disability; he is waiting to hear from SS about his 
claim, he should have his court date some time in January."  

These reports place VA on notice that Social Security 
Administration (SSA) records pertinent to all issues on 
appeal may exist.  38 U.S.C.A. § 5103A(b) requires VA to 
obtain such records unless VA is reasonably certain that such 
records do not exist or that continued efforts to obtain the 
records would be futile.  The RO should make arrangements to 
obtain SSA decisions and associated medical records related 
to any claim for SSA disability benefits by the veteran.  If 
the records do not exist, documentation of VA's efforts to 
obtain the records and a negative reply should be associated 
with the claims file.  

Here, the medical opinions of record are somewhat incomplete.  
In medical matters, the Board is prohibited from 
supplementing the record with its own unsubstantiated 
opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Hence, on Remand, the veteran should be afforded VA 
examinations with regard to his claimed disabilities, and 
opinions should be rendered as to the relationship, if any, 
between his claimed disabilities and his service, including 
whether any of his claimed disabilities were caused by or 
aggravated by a disability for which service connection has 
already been established.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
that explains the evidence not already of 
record that is necessary to substantiate 
the claims on a direct or secondary theory 
of entitlement, what evidence and 
assistance VA will seek to provide, and 
what evidence and information the claimant 
is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159.  

2.  Request from the Social Security 
Administration (SSA) all records related 
to the veteran's claim for Social Security 
disability benefits, including all medical 
records and copies of all decisions or 
adjudications; and associate the records 
with the claims file.  If no records are 
available, a negative reply should be 
obtained and associated with the claims 
file.  

3.  After associating with the claims file 
any evidence submitted by the veteran and 
either records obtained from the SSA or a 
negative reply from the SSA, schedule the 
veteran for a VA medical examination.  
Provide the examiner with the veteran's 
claims file and a copy of this Remand.  
The examiner is asked to review the 
veteran's medical history, including the 
claims file and indicate whether his 
claims file has been reviewed.  

The examiner is asked to address the 
matters listed below.  The examiner is 
asked to state his or her reasoning in 
arriving at the opinion.  

(a)  Address whether the veteran suffers 
from the following:

(i)  liver disease 
(ii)  a gastrointestinal disability 
manifested by diarrhea and constipation 
(iii)  neurologic disability of his 
lower extremities, 
(iv)  a disability involving all of the 
joints of his body, other than his 
knees, left hip, right elbow, and right 
shoulder
(v)  profuse sweating arising from 
other than his obesity, lack of 
physical conditioning, and use of 
Statin drugs.  

(b)  Provide an opinion as to whether any 
of the disabilities identified in part (a) 
(if found) have been caused by or 
aggravated by his service-connected knee 
disabilities. 

4.  After associating with the claims file 
any evidence submitted by the veteran and 
either records obtained from the SSA or a 
negative reply from the SSA, schedule the 
veteran for a VA psychiatric examination.  

Provide the examiner with the claims file 
and a copy of this Remand.  The examiner 
is asked to review the veteran's history, 
including the claims file, and address the 
following matters:  

Provide an opinion as to whether the 
veteran's bipolar disorder (or any other 
identified psychiatric disorder) is caused 
by or aggravated by his knee disabilities.  

5.  Then, readjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


